            Case 1:19-cv-08691-KPF Document 1 Filed 09/18/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LAWRENCE SCHWARTZWALD,

                               Plaintiff,                     Docket No. 1:19-cv-8691

        - against -                                           JURY TRIAL DEMANDED


 BARSTOOL SPORTS, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Lawrence Schwartzwald (“Schwartzwald” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant Barstool Sports, Inc.

(“Barstool” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of actor John Hamm and his former girlfriend actress Jennifer Westfeldt,

owned and registered by Schwartzwald, a New York based professional photographer.

Accordingly, Schwartzwald seeks monetary relief under the Copyright Act of the United States,

as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-08691-KPF Document 1 Filed 09/18/19 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Schwartzwald is a professional photographer in the business of licensing his

Photograph to print and online media for a fee having a usual place of business at 325 North End

Avenue, 15B, New York, New York 10282.

       6.      Upon information and belief, Barstool is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business at 15

West 27th Street, 3rd Floor, New York, New York 10001. Upon information and belief, Barstool

is registered with the New York State Department of Corporations to do business in New York.

At all times material hereto, Barstool has owned and operated a website at the URL:

www.BarstoolSports.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Schwartzwald photographed actor John Hamm and his former girlfriend actress

Jennifer Westfeldt (the “Photograph”). A true and correct copy of the Photograph is attached

hereto as Exhibit A.

       8.      Schwartzwald is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-053-227.

       B.      Defendant’s Infringing Activities
             Case 1:19-cv-08691-KPF Document 1 Filed 09/18/19 Page 3 of 5




       10.      On September 13, 2018, Barstool ran an article on the website entitled Jon Hamm

Wants To Play Batman Which Raises The Question: Will His Dick Fit In The Suit? See

https://www.barstoolsports.com/barstoolu/jon-hamm-wants-to-play-batman-which-raises-the-

question-will-his-dick-fit-in-the-suit. The article featured the Photograph. A true and correct

copy of the article and a screenshot of the Photograph on the Website are attached hereto as

Exhibit B.

       11.      Barstool did not license the Photograph from Plaintiff for its article, nor did

Barstool have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.      Barstool infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Barstool is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.      The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.      Upon information and belief, the foregoing acts of infringement by Barstool have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.      As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 1:19-cv-08691-KPF Document 1 Filed 09/18/19 Page 4 of 5




       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to its attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Barstool be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded its costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       September 18, 2019
                                                               LIEBOWITZ LAW FIRM, PLLC
Case 1:19-cv-08691-KPF Document 1 Filed 09/18/19 Page 5 of 5




                                        By: /s/Richard Liebowitz
                                             Richard P. Liebowitz
                                        11 Sunrise Plaza, Suite 305
                                        Valley Stream, NY 11580
                                        Tel: (516) 233-1660
                                        RL@LiebowitzLawFirm.com

                              Attorneys for Plaintiff Lawrence Schwartzwald
